    Case 1:19-cv-07934-JGK-OTW Document 71 Filed 12/07/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
MICHEL DALLEMAGNE, ET AL.,

                      Plaintiffs,               19 Civ. 7934 (JGK)

          - against -                           ORDER

OMAR KHAN, ET AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This Court having determined that the plaintiffs were

entitled to a default judgment against the defendants referred

the matter to Magistrate Judge Wang for an inquest on damages.

The Magistrate Judge issued a Report and Recommendation dated

November 18, 2020.    The time for filing objections has passed

with no objections having been filed and therefore any

objections have been waived.     In any event, the Court has

reviewed the Report and Recommendation and finds no basis to

modify it, except that pre-judgment interest shall be awarded

only until January 31, 2020, which is the date sought by the

plaintiffs.   The Court therefore adopts the Report and

Recommendation and directs the Clerk to enter judgment in favor

of the plaintiffs and against the defendants in accordance with

the Report and Recommendation, except that pre-judgment interest

shall be awarded through January 31, 2020 for all plaintiffs.

     SO ORDERED.
Dated:    New York, New York
          December 7, 2020             _____/s/ John G. Koeltl______
                                              John G. Koeltl
                                       United States District Judge
